DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Graham ‘752 in view of Wu ‘639.   Graham ‘752 discloses the claimed invention except for the teaching that the type of auto-darkening filter used includes a liquid crystal panel configured to be switched between a non-opaque state and an opaque state and the lighting device comprises a cable configured to be connected to the auto-darkening filter.
Graham ‘752 discloses an auto-darkening welding helmet (columns 2-4 and figures 1-5 ), which includes a welding helmet body 20, an auto-darkening filter 55 installed in the helmet casing 20 (see figure 5 and col. 3, lines 18-25, filter 55 is installed in a front side 22 of helmet), the auto-darkening filter is configured to be switched between a non-opaque state and an opaque state (see column 3, lines 25-
Wu ‘639 teaches a welding helmet comprises an auto-darkening filter which includes a liquid crystal panel configured to be switched between a non-opaque state and an opaque state.  
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to substitute the liquid crystal auto-darkening filter of Wu ‘639 for auto-darkening filter of Graham ‘752 in order efficiently protect the eyes of a user at the moment of welding-arc ignition.
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to modify the lighting device of Graham ‘752 to include a cable configured to connect to the auto-darkening filter since such a modification would have merely been an obvious engineering design choice yielding the predictable results of operationally communicating the light source with the auto-darkening filter of Graham ‘752 (see column 3, lines 13-17 and 25-31).
Regarding claim 2, Graham ‘752 discloses the claimed invention except for the specifics on how the lighting device is held in the protrusion 31 of the helmet casing 20.  
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to releasably install the lighting device of Graham ‘752 in the helmet casing 20 above the auto-darkening filter 55 since such a modification would have merely been an obvious engineering 
Regarding claim 3, the auto-darkening welding helmet of claim 2, wherein the lighting device comprises an LED lamp 40 configured to emit light.
Regarding claim 4, Graham ‘752 discloses the claimed invention except for the specific teaching that the type of switch 49 of Graham ‘752 is a button switch. 
Graham ‘752 discloses the lighting device includes a switch 49 configured to control the LED lamp 40 to be powered on or off.
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to use a button type switch for the switch of Graham ‘752 since such a modification would have merely been an obvious engineering design choice yielding the predictable results of using different well known switches for turning on and off the light of Graham ‘752.
Regarding claim 5, the auto-darkening welding helmet of claim 4, wherein the auto-darkening filter comprises a control circuit 53 configured to control the LED lamp 40 to emit light based on the LED lamp being powered on (col. 3, lines 13-17 and lines 25-31).
Regarding claim 6, the auto-darkening welding helmet of claim 5, wherein the lighting device comprises a battery 47 to power the LED lamp 40.
Regarding claim 7, the auto-darkening welding helmet of claim 5, wherein the lighting device comprises a battery 47 configured to power the lighting device and the auto-darkening filter (column 3, lines 13-17 and 25-31).
	Regarding claim 10, the auto-darkening welding helmet of claim 3, wherein the auto-darkening filter comprises a control circuit 53 configured to control the LED lamp 40 to emit light based on the LED lamp being powered on (col. 3, lines 13-17 and lines 25-31).

Regarding claim 12, the auto-darkening welding helmet as recited in claim 10, wherein the lighting device comprises a battery 47 configured to power the lighting device and the auto-darkening filter (col. 3, lines 13-17 and lines 25-31).
Regarding claim 15, the auto-darkening welding helmet of claim 1, wherein the lighting device comprises an LED lamp 40 configured to emit light.
Regarding claim 16, Graham ‘752 discloses the claimed invention except for the specific teaching that the type of switch 49 of Graham ‘752 is a button switch. 
Graham ‘752 discloses the lighting device includes a switch 49 configured to control the LED lamp 40 to be powered on or off.
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to use a button type switch for the switch of Graham ‘752 since such a modification would have merely been an obvious engineering design choice yielding the predictable results of using different well known switches for turning on and off the light of Graham ‘752.
Regarding claim 17, the auto-darkening welding helmet of claim 16, wherein the auto-darkening filter comprises a control circuit 53 configured to control the LED lamp 40 to emit light based on the LED lamp being powered on (col. 3, lines 13-17 and lines 25-31).
Regarding claim 18, the auto-darkening welding helmet of claim 17, wherein the lighting device comprises a battery 47 to power the LED lamp 40.
Regarding claim 19, the auto-darkening welding helmet as recited in claim 17, wherein the lighting device comprises a battery 47 configured to power the lighting device (40, 44, 46 & 47) and the auto-darkening filter 55.



Allowable Subject Matter
Claims 8-9, 13-14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381.  The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS M SEMBER/Primary Examiner, Art Unit 2875